



EXHIBIT 10.2




FIFTH AMENDED AND RESTATED
EXECUTIVE EMPLOYMENT AGREEMENT
This FIFTH AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT (“Agreement”),
made between Alexandria Real Estate Equities, Inc. (the “Company”) and Stephen
A. Richardson (“Employee”), amends and restates in its entirety the Fourth
Amended and Restated Executive Employment Agreement between the Company and
Employee that was effective as of January 1, 2016 (the “Fourth Amended
Agreement”). This Agreement is effective as of April 23, 2018 (the “Effective
Date”).
RECITALS
WHEREAS, Employee is currently employed by the Company as its Chief Operating
Officer and Executive Vice President/Regional Market Director – San Francisco
Bay, pursuant to the Fourth Amended Agreement; and
WHEREAS, the Company now desires to employ Employee as its Co-Chief Executive
Officer, and Employee is willing to continue employment with the Company on the
amended and restated terms and conditions set forth below.
AGREEMENT
NOW, THEREFORE, in consideration of the mutual promises and subject to the terms
and conditions set forth herein, the parties hereto agree as follows:
SECTION 1.
POSITION; DUTIES; LOCATION.

Employee agrees to be employed by the Company and to serve in the position of
its Co-Chief Executive Officer (“Co-CEO”), and the Company agrees to employ
Employee in such capacity. Employee shall report to the Company’s Executive
Chairman and the Board of Directors of the Company (the “Board”) and Employee
shall perform the responsibilities and duties as determined from time to time by
the Executive Chairman and the Board, including, but not limited to, such duties
as provided for the Chief Executive Officer position under the Company’s bylaws
and articles of incorporation. In addition, Employee agrees to serve in such
capacities for the Company’s subsidiaries, and in such additional or different
capacities consistent with Employee’s current position as a senior executive of
the Company, as may be determined by the Board. Employee shall devote such of
Employee’s business time, energy, and skill to the affairs of the Company and
its subsidiaries as shall be necessary to perform the duties of such positions.
Notwithstanding the foregoing, and subject to any written policies of the
Company, nothing in this Agreement shall preclude Employee from: (i) engaging in
charitable and community affairs and not-for-profit activities, so long as they
are consistent with Employee’s duties and responsibilities under this Agreement;
(ii) managing Employee’s personal investments; (iii) serving on the boards of
directors of non-profit companies; and (iv) serving on the boards of directors
of other for-profit companies; provided, however, that, prior to accepting a
position on any such for-profit board of directors, Employee shall obtain the
approval of the Board (or, if applicable, the appropriate committee thereof),
which shall be provided or withheld within the Board’s sole discretion; and
provided,


1

--------------------------------------------------------------------------------





further, however, that Employee shall submit to the Board (or the appropriate
committee thereof) a list of any for-profit boards of directors on which
Employee is serving as of the Effective Date of this Agreement or thereafter.
Employee shall be based in the San Francisco Bay Area, except for required
travel on the Company’s business.
SECTION 2.
COMPENSATION AND OTHER BENEFITS.

In consideration of Employee’s employment, and except as otherwise provided
herein, Employee shall receive from the Company the compensation and benefits
described in this Section 2. Employee authorizes the Company to deduct and
withhold from all compensation to be paid to Employee any and all sums required
to be deducted or withheld by the Company pursuant to the provisions of any
federal, state, or local law, regulation, ruling, or ordinance, including, but
not limited to, income tax withholding and payroll taxes.
2.1    Base Salary. Subject to the terms and conditions set forth herein, the
Company agrees to pay Employee a base salary at the rate of six hundred twenty
five thousand dollars ($625,000) per year, less standard payroll deductions and
withholdings, payable on the Company’s regular payroll schedule (the “Base
Salary”). Employee’s Base Salary shall be reviewed no less frequently than
annually by the Board (or such committee as may be appointed by the Board for
such purpose) on or before September 30 each year. The Base Salary payable to
Employee shall be increased as of January 1 each year, by action taken no later
than September 30 of such year, and at such additional times as the Board or a
committee of the Board may deem appropriate, to an amount determined by the
Board (or a committee of the Board). Each such new Base Salary shall become the
base for each successive annual increase; provided, however, that such increase,
at a minimum, shall be equal to the cumulative cost-of-living increment as
reported in the “Consumer Price Index, San Francisco, California, All Items,”
published by the U.S. Department of Labor (using January 1, 2017, as the base
date for comparison). Any increase in Base Salary or other compensation shall in
no way limit or reduce any other obligations of the Company hereunder, and, once
established at an increased specified rate, Employee’s Base Salary shall not be
reduced unless Employee otherwise agrees in writing.
2.2    Cash Bonus.  Employee shall be eligible to receive a cash bonus (each, a
“Cash Bonus”) for each fiscal year of the Company (or portion thereof) during
the Term, with a threshold amount equal to 75% of Base Salary, a target amount
equal to 150% of Base Salary, and a maximum amount equal to 225% of Base Salary.
Determination and payment of any Cash Bonus will be based upon the achievement
of personal and corporate goals determined by the Compensation Committee of the
Board (the “Compensation Committee”) in accordance with Exhibit A.
2.3    Equity Awards.
(a)    Long-Term Incentive Grant. With respect to each fiscal year of the
Company during the Term which ends prior to the fiscal year during which this
Agreement is terminated (as set forth in Section 3.1 herein), Employee shall be
eligible to receive an annual long-term incentive compensation award in the form
of restricted stock (an “LTI Grant”) pursuant to the Company’s Amended and
Restated 1997 Stock Award and Incentive Plan or any other long-term incentive
plan(s) in effect from time to time, subject to the terms and conditions thereof
to the


2

--------------------------------------------------------------------------------





extent not inconsistent with this Agreement, which grant shall be made annually
no later than 10 days following the end of the Company’s fiscal year to which
the LTI Grant relates (i.e., each January 10). Employee’s target LTI Grant with
respect to each such fiscal year shall be for that number of shares of the
Company’s common stock obtained by dividing $4,500,000 by the closing price of
such stock on the last trading day immediately prior to January 10 of the year
following the year in respect of which such grant is made. 50% of the shares
subject to the target LTI Grant (the “Time-Based Stock”) shall vest 1/36th each
month over the 36-month period following the date of grant based solely on
Employee’s continued service. The remaining 50% of the shares subject to the
target LTI Grant (the “Target Performance-Based Stock”) shall be increased by
56.4%, such that the number of shares granted shall be 156.4% of the Target
Performance-Based Stock (the “Maximum Performance-Based Stock”), and all or a
portion of such Maximum Performance-Based Stock shall vest on the date (each, a
“Performance-Based Stock Vesting Date”) that is not later than 30 days following
the end of the third fiscal year following the fiscal year with respect to which
the grant of such Maximum Performance-Based Stock is made, based on the
determination and written certification of the Compensation Committee as of the
Performance Stock Vesting Date of the extent to which the corporate performance
criteria set forth in Exhibit B hereto, which is hereby incorporated herein by
reference, are met. The corporate performance criteria (i.e., 3-year cumulative
FFO/share growth and TSR) applicable to determining the vesting of the Maximum
Performance-Based Stock with respect to each applicable fiscal year shall be
determined by the Compensation Committee in accordance with Exhibit B. The
number of shares of Maximum Performance-Based Stock in which Employee may become
vested shall be determined based on the corporate performance criteria set forth
in Exhibit B, but in no event may such number of shares exceed 156.4% of the
number of shares of Target Performance-Based Stock.
(i)    Service Requirement. Except as otherwise provided in Sections 2.3(a)(ii),
3.4(b), 3.5, and 3.7(b) hereof, vesting of the Time-Based Stock and the Maximum
Performance-Based Stock shall be subject to Employee’s continued employment with
the Company on the applicable vesting date; and provided, further, that so long
as Employee is employed by the Company on the December 31 immediately prior to
the applicable Performance-Based Stock Vesting Date, the portion of the Maximum
Performance-Based Stock award that is scheduled by its terms to vest on such
Performance-Based Stock Vesting Date shall not be subject to forfeiture as a
result of any termination on or after such December 31 and shall be eligible to
vest based on the Compensation Committee’s determination and certification as
described in Section 2.3(a).
(ii)    Vesting. Upon a Change in Control (as defined below):
(1)    Each outstanding award of Maximum Performance-Based Stock granted on or
following the Effective Date (each a “Pre-CIC Performance Award”) shall either
be converted into an “Alternative Performance Award” (as defined in this clause
(1)) or, if not so converted, treated in accordance with the immediately
following clause (2); for this purpose, an “Alternative Performance Award” shall
mean an award (i) in respect of stock which is actively traded on an established
U.S. securities market, (ii) which vests on the applicable regularly scheduled
vesting date or dates (without regard to performance) of the Pre-CIC Performance
Award, or an earlier vesting date or dates, subject only to continued service
through such date or dates other than as provided in this Agreement, (iii) which
provides Employee with rights, terms and conditions


3

--------------------------------------------------------------------------------





substantially equivalent to or better than those of the Pre-CIC Performance
Award, and (iv) which is the economic equivalent of the Pre-CIC Performance
Award as of the consummation of the Change in Control.
For purposes of clause (iv) of the preceding sentence, an Alternative
Performance Award shall be the “economic equivalent” of a Pre-CIC Performance
Award if it is subject to a number of shares of stock equal to the “Pre-CIC
Performance Award Shares” multiplied by the “Conversion Ratio.”
The Pre-CIC Performance Award Shares means a number of Company shares equal to
the greater of (X) the target number of Company shares subject to the Pre-CIC
Performance Award and (Y) that number of Company shares determined by applying
to the terms of the Pre-CIC Performance Award immediately prior to the Change in
Control (I) actual performance through the consummation of the Change in
Control, in respect of a Pre-CIC Performance Award based on performance of the
Company relative to that of a group or index (e.g., the Company’s total
shareholder return ranking within that of the FTSE NAREIT Equity Office Index at
the consummation of the Change in Control, in respect of an award of Maximum
Performance-Based Stock), and (II) performance through the consummation of the
Change in Control extrapolated through the entire applicable performance period,
in respect of a Pre-CIC Performance Award based on absolute Company performance
through the performance period (e.g., cumulative growth in the Company’s
FFO/share through the applicable three-year performance period in respect of an
award of Maximum Performance-Based Stock). By way of example of clause (II) of
the preceding sentence, if a Change in Control occurs after exactly one-third of
the performance period in respect of an award of Maximum Performance-Based Stock
has elapsed, and the cumulative growth in the Company’s FFO/share through that
portion of the performance period is five percent (5%), then the number of
Company shares determined in accordance with such clause (II) shall be based on
the attainment of cumulative FFO/share growth of fifteen percent (15%).
The Conversion Ratio means the sum of (A) with respect to that portion of the
consideration paid to holders of Company common stock in the Change in Control
transaction in the form of acquirer common stock, if any, the ratio as is used
to determine the number of such shares of acquirer common stock paid to Company
shareholders in respect of one share of Company common stock, plus (B) with
respect to that portion of the consideration paid to holders of Company common
stock in the Change in Control transaction in the form of cash, if any, the
amount of cash paid per share of Company common stock divided by the opening
price of acquirer common stock on the primary exchange on which it is traded on
the trading day immediately following the Change in Control. By way of example,
if holders of Company common stock are paid in a Change in Control transaction,
for each such share, .5 shares of acquirer common stock and $75 in cash, and if
the opening price of acquirer common stock on the primary exchange on which it
is traded on the trading day immediately following the Change in Control is
$100, the Conversion Ratio is 1.25, computed as (A) .5, plus (B) $75/$100, or
.75.
(2)    Each Pre-CIC Performance Award which is not converted into an Alternative
Performance Award shall vest in an amount equal to the number of Company shares
equal to the Pre-CIC Performance Award Shares.


4

--------------------------------------------------------------------------------





(3)    Each outstanding award of Time-Based Stock granted on or following the
Effective Date (each, a “Pre-CIC Service Award”) shall either be converted into
an “Alternative Service Award” (as defined in this clause (3)) or, if not so
converted, shall vest; for this purpose, an “Alternative Service Award” shall
mean an award (i) in respect of stock which is traded on an established U.S.
securities market, (ii) which vests on the applicable regularly scheduled
vesting date or dates of the Pre-CIC Service Award, or an earlier vesting date
or dates, subject only to continued service through such date or dates other
than as provided in this Agreement, (iii) which provides Employee with rights,
terms and conditions substantially equivalent to or better than those of the
Pre-CIC Service Award, and (iv) which is the economic equivalent of the Pre-CIC
Service Award as of the consummation of the Change in Control.
For purposes of clause (iv) of the preceding sentence, an Alternative Service
Award shall be the “economic equivalent” of a Pre-CIC Service Award if it is
subject to a number of shares of acquirer stock equal to the number of shares to
which the Pre-CIC Service Award is subject, multiplied by the Conversion Ratio.
(4)    Any award which vests pursuant to the above upon a Change in Control
shall vest in a manner which allows the shares subject to such award to
participate in the Change in Control transaction on the same basis as shares of
Company common stock generally.
(b)    All Equity Awards. For clarity, all equity awards shall be governed in
all respects by the terms of the applicable stock option or restricted stock
agreements, grant notice and plan documents, except as specifically provided in
Sections 2.3, 3.4(b), 3.5, and 3.7(b) hereof. Notwithstanding anything in this
Agreement to the contrary, upon a Change in Control, any outstanding equity
awards held by Employee that were granted prior to January 1, 2016 shall become
fully vested. Notwithstanding anything in this Agreement to the contrary, any
equity award contemplated by this Agreement will be granted only if the number
of shares available in the Company’s Amended and Restated 1997 Stock Award and
Incentive Plan (or any other long-term incentive plan(s) in effect from time to
time) is sufficient for the granting of such equity award.
2.4    Vacation. Employee shall be entitled to accrue and use paid vacation in
accordance with the terms of the Company’s vacation policy and practices,
provided, however, that in no event will Employee’s vacation accrual rate be
lower than three (3) weeks per year.
2.5    Other Benefits. Employee shall be eligible to participate in such of the
Company’s benefit and deferred compensation plans as may be made available to
executive officers of the Company, including, without limitation, the Company’s
stock incentive plans, annual incentive compensation plans, profit
sharing/pension plans, deferred compensation plans, annual physical
examinations, dental plans, vision plans, sick pay, medical plans, personal
catastrophe and accidental death insurance plans, financial planning, automobile
arrangements, retirement plans, and supplementary executive retirement plans, if
any. For purposes of establishing the length of service under any benefit plans
or programs of the Company, such service shall be deemed to have commenced on
February 15, 2000, which was Employee’s first date of employment with the
Company.


5

--------------------------------------------------------------------------------





2.6    Reimbursement for Expenses.  The Company shall reimburse Employee for all
reasonable out-of-pocket business expenses (including, but not limited to,
business entertainment expenses) incurred by Employee for the purpose of and in
connection with the performance of Employee’s services pursuant to this
Agreement. Employee shall be entitled to such reimbursement upon the
presentation by Employee to the Company of vouchers or other statements
itemizing such expenses in reasonable detail consistent with the Company’s
policies. In addition, Employee shall be entitled to reimbursement for: (i) dues
and membership fees in professional organizations and industry associations in
which Employee is currently a member or becomes a member; and (ii) appropriate
industry seminars and mandatory continuing education. The amount of expenses
eligible for reimbursement pursuant to this Section 2.6 during a calendar year
shall not affect the amount of expenses eligible for reimbursement in any other
calendar year. Without extending the time of payment that would apply in the
absence of this sentence, the Company shall reimburse Employee for any expense
eligible for reimbursement pursuant to this Section 2.6 in accordance with the
Company’s applicable expense reimbursement policies and procedures and on or
before the end of the calendar year following the calendar year in which the
expense was incurred.
SECTION 3.
TERMINATION; SEVERANCE.

3.1    Term and Termination. The term of this Agreement (the “Term”) shall be
the period commencing on the Effective Date and ending on the date that this
Agreement is terminated by either party pursuant to the provisions of this
Agreement. Employee is employed at-will, meaning that, subject to the terms and
conditions set forth herein, either the Company or Employee may terminate
Employee’s employment at any time, with or without Cause.
3.2    Compensation upon Termination. Upon the termination of Employee’s
employment for any reason, the Company shall pay Employee all of Employee’s
accrued and unused vacation and unpaid Base Salary earned through Employee’s
last day of employment (the “Separation Date”).  In addition, Employee will
receive reimbursement of business expenses as provided under Section 2.6, and in
the event Employee terminates employment with the Company for any reason other
than a termination by the Company for Cause, after the end of a fiscal year and
prior to the date when bonuses for such fiscal year are paid by the Company to
senior executives, then Employee shall receive the same cash bonus for such
prior fiscal year (not including any restricted stock grant shares) that would
have been awarded to Employee in the absence of such termination, and it shall
be paid to Employee at the same time that cash bonuses are paid by the Company
to other senior executives.
3.3    Termination for Cause. At any time, the Company shall be entitled to
terminate this Agreement for Cause by written notice to Employee provided in
accordance with Section 3.10(b), which notice shall specify the reason for and
the effective date of such termination. In that event, the Company shall pay
Employee the compensation set forth in Section 3.2, and Employee shall not be
entitled to any further compensation from the Company, including severance
benefits.
3.4    Termination Without Cause or Resignation for Good Reason Not in
Connection with a Change In Control. The Company shall be entitled to terminate
Employee’s


6

--------------------------------------------------------------------------------





employment without Cause immediately upon written notice to Employee, and
Employee shall be entitled to terminate this Agreement for Good Reason in
accordance with Section 3.10(c). In either event, and provided that Employee is
not eligible for severance benefits under Section 3.7 (Termination Without Cause
or Resignation for Good Reason in Connection with a Change In Control), Employee
shall receive the following severance benefits:
(a)    Salary Continuation. The Company shall pay Employee severance in an
amount equal to one (1) year of Base Salary, less standard payroll deductions
and withholdings, and paid in accordance with Section 3.9. The Company’s
obligation to provide, or continue to provide, such severance payments will
cease immediately and in full in the event that Employee materially breaches any
of Employee’s continuing obligations to the Company (including, but not limited
to, any continuing obligations under this Agreement or the Proprietary
Information Agreement (as defined herein)).
(b)    Equity Award Vesting. To the extent not previously accelerated pursuant
to Section 2.3, the Company shall accelerate the vesting of any equity awards
previously granted to Employee by the Company (whether in the form of stock
options or shares of restricted stock), the vesting of which otherwise depends
only upon the passage of time (including without limitation any Alternative
Performance Awards and Alternative Service Awards described in clauses (1) and
(3), respectively, of Section 2.3(a)(ii) if termination is on or after a Change
in Control, and Section 3.7 does not apply), such that all of the unvested
shares shall be deemed vested as of the Separation Date. To the extent that the
applicable personal, corporate or other performance goals are ultimately
satisfied, Employee shall be entitled to the vesting of any and all awards of
equity or equity-based compensation (including, without limitation, restricted
stock and stock options), the vesting of which otherwise depends upon the
satisfaction of personal, corporate or other performance criteria.
(c)    Bonus. The Company shall pay Employee a cash bonus for the year in which
the Separation Date occurs in the amount of the cash bonus that Employee earned
for the previous year, if any, or if such amount has not been determined at the
time of termination, for the year prior to the previous year (provided, however,
that if termination is on or after a Change in Control, and Section 3.7 does not
apply, the amount shall in no event be lower than the highest actual cash bonus
amount received by Employee for the two (2) calendar years preceding the
calendar year in which the Change in Control occurs). For the avoidance of
doubt, the calculation of such cash bonus shall not include any restricted stock
grants, or shares of stock, or the value of such grants or stock, which may have
been provided to Employee at any time.
(d)    Restricted Stock Grants.
(iii)    Prior Year Stock Grant. The Company shall grant to Employee, fully
vested, a restricted stock grant (the “Prior Year Grant”) for the Company’s
fiscal year prior to the fiscal year in which the Separation Date occurs (such
year to be referred to as the “Prior Year”) in the amount that is the greater of
the following: (A) any Annual Performance-Based Grants for Employee of
restricted stock that may have already then been determined by the Compensation
Committee for the Prior Year but which have not yet been made to Employee as of
the Separation Date; and (B) the average of the amounts of any such Annual
Performance-Based


7

--------------------------------------------------------------------------------





Grants that Employee received for the second, third, and fourth fiscal years
prior to the fiscal year in which the Separation Date occurs. In the event that,
as of the Separation Date, Employee has already received a restricted stock
grant for the Prior Year (the “Actual Prior Year Grant”), then the Prior Year
Grant calculated pursuant to the prior sentence shall be reduced (but not to
below zero) by the number of shares previously received by Employee pursuant to
such Actual Prior Year Grant, including shares included in the Actual Prior Year
Grant that may become vested as a result of Employee’s termination of
employment. For purposes of this Agreement, “Annual Performance-Based Grant”
means (x) with respect to any fiscal year prior to the 2018 fiscal year, the
long-term incentive award determined or approved, as applicable, by the
Compensation Committee for such fiscal year and (y) with respect to the 2018
fiscal year and any following fiscal year, the LTI Grant determined or approved,
as applicable, by the Compensation Committee for such fiscal year.
(iv)    Separation Year Stock Grant. The Company shall grant to Employee, fully
vested, a restricted stock grant (the “Separation Year Grant”) for the Company’s
fiscal year in which the Separation Date occurs (the “Separation Year”) in the
amount that is calculated as follows: (A) the number of shares of the Prior Year
Grant (calculated pursuant to Section 3.4(d)(i), but without any reduction to
account for an Actual Prior Year Grant); multiplied by (B) a fraction with a
numerator equal to the number of calendar days that Employee was employed by the
Company during the Separation Year and a denominator equal to 365 (or 366, if
the Separation Year is a calendar leap year).
(e)    Continued Health Benefits. If Employee timely elects to continue coverage
under the Company’s health insurance plans in accordance with the Consolidated
Omnibus Budget Reconciliation Act of 1985 (“COBRA”) or any analogous provisions
of state law, the Company shall pay the applicable premiums for such continued
coverage throughout the twelve (12)-month period following the Separation Date;
provided, however, that (i) the Company shall not be required to make any such
payments after such time as Employee becomes entitled to receive similar health
insurance coverage from another employer or recipient of Employee’s services
(and Employee shall promptly notify the Company of any such fact) and (ii) any
applicable premiums that are paid by the Company shall not include any amounts
payable by Employee under an Internal Revenue Code Section 125 health care
reimbursement plan, which amounts, if any, are the sole responsibility of
Employee. Notwithstanding the foregoing, if the Company determines, in its sole
discretion, that it cannot pay Employee’s COBRA premiums without a substantial
risk of violating applicable law (including, without limitation, Section 2716 of
the Public Health Service Act), the Company instead shall provide Employee
taxable monthly payments in an amount that is calculated as (A) the amount of
the monthly COBRA premium that Employee would be required to pay to continue
Employee’s group health coverage, including coverage for any covered dependents
(which amount shall be based on the premium for the first month of COBRA
coverage immediately following the month in which Employee’s employment with the
Company terminates), plus (B) an additional amount equal to the tax withholdings
taken from the monthly payment (so that the after-tax value of the payment is
equal to the monthly COBRA premium amount under (A)), and such monthly payments
shall be made through the earlier of (i) twelve (12) months from the employment
termination date or (ii) such date as Employee becomes eligible to receive
similar health insurance


8

--------------------------------------------------------------------------------





coverage from another employer or recipient of Employee’s services (and Employee
shall promptly notify the Company of any such eligibility).
3.5    Termination upon Death or Disability. This Agreement shall terminate
immediately upon Employee’s death or Disability (as defined herein). In that
event, the Company shall provide Employee (or, in the event of Employee’s death,
Employee’s designated beneficiaries or, if Employee has none, Employee’s estate)
with the compensation set forth in Section 3.2, as well as the severance
benefits set forth in Section 3.4.
3.6    Resignation. Employee shall be entitled to resign at any time upon
written notice to the Company thirty (30) days prior to the effective date of
such resignation, which shall be specified in Employee’s notice of resignation.
Unless Employee’s resignation is for Good Reason, upon Employee’s resignation,
the Company shall pay Employee the compensation set forth in Section 3.2, and
Employee shall not be entitled to any further compensation from the Company,
including severance benefits.
3.7    Termination Without Cause or Resignation for Good Reason in Connection
with a Change In Control. Upon or within two (2) years following a Change in
Control, the Company shall be entitled to terminate Employee’s employment
without Cause immediately upon written notice to Employee, and Employee shall be
entitled to terminate this Agreement for Good Reason in accordance with Section
3.10(c). In either event, Employee shall receive the following severance
benefits:
(a)    Salary Continuation. The Company shall pay Employee severance in an
amount equal to two (2) years of Base Salary, less standard payroll deductions
and withholdings, and paid in accordance with Section 3.9. The Company’s
obligation to provide, or continue to provide, such severance payments will
cease immediately and in full in the event that Employee materially breaches any
of Employee’s continuing obligations to the Company (including, but not limited
to, any continuing obligations under this Agreement or the Proprietary
Information Agreement).
(b)    Equity Award Vesting. To the extent not previously accelerated pursuant
to Section 2.3, the Company shall accelerate the vesting of any equity awards
previously granted to Employee by the Company (whether in the form of stock
options or shares of restricted stock), the vesting of which otherwise depends
only upon the passage of time (including without limitation any Alternative
Performance Awards and Alternative Service Awards described in clauses (1) and
(3), respectively, of Section 2.3(a)(ii)), such that all of the unvested shares
shall be deemed vested as of the Separation Date. To the extent that the
applicable personal, corporate or other performance goals are ultimately
satisfied, Employee shall be entitled to the vesting of any and all awards of
equity or equity-based compensation (including, without limitation, restricted
stock and stock options), the vesting of which otherwise depends upon the
satisfaction of personal, corporate or other performance criteria.
(c)    Bonus. The Company shall pay Employee a cash bonus for the year in which
the Separation Date occurs in an amount equal to two (2) times the amount of the
cash bonus that Employee earned for the previous year, if any, or, if such
amount has not been determined


9

--------------------------------------------------------------------------------





at the time of termination, two (2) times the amount for the year prior to the
previous year (provided, however, that the amount shall in no event be lower
than two (2) times the highest actual cash bonus amount received by Employee for
the two (2) calendar years preceding the calendar year in which the Change in
Control occurs). For the avoidance of doubt, the calculation of such cash bonus
shall not include any restricted stock grants, or shares of stock, or the value
of such grants or stock, which may have been provided to Employee at any time.
(d)    Restricted Stock Grants.
(i)    Prior Year Stock Grant. The Company shall grant to Employee, fully
vested, a restricted stock grant (the “Prior Year Grant”) for the Company’s
fiscal year prior to the fiscal year in which the Separation Date occurs (such
year to be referred to as the “Prior Year”) in the amount that is the greater of
the following: (A) any Annual Performance-Based Grants for Employee of
restricted stock that may have already then been determined by the Compensation
Committee for the Prior Year but which have not yet been made to Employee as of
the Separation Date; and (B) the average of the amounts of any such Annual
Performance-Based Grants that Employee received for the second, third, and
fourth fiscal years prior to the fiscal year in which the Separation Date
occurs. In the event that, as of the Separation Date, Employee has already
received a restricted stock grant for the Prior Year (the “Actual Prior Year
Grant”), then the Prior Year Grant calculated pursuant to the prior sentence
shall be reduced (but not to below zero) by the number of shares previously
received by Employee pursuant to such Actual Prior Year Grant, including shares
included in the Actual Prior Year Grant that may become vested as a result of
Employee’s termination of employment. For purposes of this Agreement, “Annual
Performance-Based Grant” means (x) with respect to any fiscal year prior to the
2018 fiscal year, the long-term incentive award determined or approved, as
applicable, by the Compensation Committee for such fiscal year and (y) with
respect to the 2018 fiscal year and any following fiscal year, the LTI Grant
determined or approved, as applicable, by the Compensation Committee for such
fiscal year.
(ii)    Separation Year Stock Grant. The Company shall grant to Employee, fully
vested, a restricted stock grant (the “Separation Year Grant”) for the Company’s
fiscal year in which the Separation Date occurs (the “Separation Year”) in the
amount that is calculated as follows: (A) the number of shares of the Prior Year
Grant (calculated pursuant to Section 3.7(d)(i), but without any reduction to
account for an Actual Prior Year Grant); multiplied by (B) a fraction with a
numerator equal to the number of calendar days that Employee was employed by the
Company during the Separation Year and a denominator equal to 365 (or 366, if
the Separation Year is a calendar leap year).
(e)    Continued Health Benefits. If Employee timely elects to continue
Employee’s coverage under the Company’s health insurance plans in accordance
with COBRA or any analogous provisions of state law, the Company shall pay the
applicable premiums for such continued coverage throughout the twelve (12)-month
period following the Separation Date; provided, however, that (i) the Company
shall not be required to make any such payments after such time as Employee
becomes entitled to receive similar health insurance coverage from another
employer or recipient of Employee’s services (and Employee shall promptly notify
the Company


10

--------------------------------------------------------------------------------





of any such fact), and (ii) any applicable premiums that are paid by the Company
shall not include any amounts payable by Employee under an Internal Revenue Code
Section 125 health care reimbursement plan, which amounts, if any, are the sole
responsibility of Employee. Notwithstanding the foregoing, if the Company
determines, in its sole discretion, that it cannot pay Employee’s COBRA premiums
without a substantial risk of violating applicable law (including, without
limitation, Section 2716 of the Public Health Service Act), the Company instead
shall provide Employee taxable monthly payments in an amount that is calculated
as (A) the amount of the monthly COBRA premium that Employee would be required
to pay to continue Employee’s group health coverage, including coverage for any
covered dependents (which amount shall be based on the premium for the first
month of COBRA coverage immediately following the month in which Employee’s
employment with the Company terminates), plus (B) an additional amount equal to
the tax withholdings taken from the monthly payment (so that the after-tax value
of the payment is equal to the monthly COBRA premium amount under (A)), and such
monthly payments shall be made through the earlier of (i) twelve (12) months
from the employment termination date, or (ii) such date as Employee becomes
eligible to receive similar health insurance coverage from another employer or
recipient of Employee’s services (and Employee shall promptly notify the Company
of any such eligibility).
3.8    Release. As a condition to receipt of any severance benefits pursuant to
Sections 3.4, 3.5 or 3.7 of this Agreement, Employee (or, in the event of
Employee’s death, Employee’s designated beneficiaries or, if Employee has none,
Employee’s estate) shall be required to provide the Company with an effective
general release of any and all known and unknown claims against the Company and
other specifically identified released parties, substantially in the form
attached hereto as Exhibit C (the “Release”), within the applicable time period
set forth in the specific form of Release provided to Employee by the Company,
but in no event more than sixty (60) days following the Separation Date.
3.9    Payment of Severance Benefits; Section 409A.  In the event that Employee
is entitled to any severance benefits pursuant to Sections 3.4, 3.5, or 3.7 of
this Agreement (other than any accelerated vesting under Sections 3.4(b), 3.5,
or 3.7(b)), such severance benefits shall be payable as follows: (1) (i) any
payment of Base Salary pursuant to Sections 3.4(a) or 3.5 shall be made in the
form of substantially equal installments for a period of one (1) year following
the Separation Date, and (ii) any payment of Base Salary pursuant to Section
3.7(a) shall be made in the form of substantially equal installments for a
period of two (2) years following the Separation Date, provided, however, that
any payments delayed pending the effective date of the Release shall be paid in
arrears no later than ten (10) days after such effective date; (2) any payment
of bonus pursuant to Sections 3.4(c), 3.5, or 3.7(c) shall be made in the form
of a lump sum within ten (10) days following the effective date of the Release;
and (3) any restricted stock grants pursuant to Sections 3.4(d), 3.5, or 3.7(d)
shall be made in full within thirty (30) days following the effective date of
the Release; provided, however, that:
(a)    Payment of such amounts and any other amounts or benefits provided under
this Agreement in connection with Employee’s termination of employment that
constitute “deferred compensation” within the meaning of Section 409A of the
Internal Revenue Code of 1986 as amended (the “Code”), and the regulations and
other guidance thereunder and any state law of


11

--------------------------------------------------------------------------------





similar effect (collectively “Section 409A”), shall not commence in connection
with Employee’s termination of employment unless and until Employee has also
incurred a “separation from service” (as such term is defined in Treasury
Regulations Section 1.409A-1(h) (“Separation from Service”)), unless the Company
reasonably determines that such amounts and benefits may be provided to Employee
without causing Employee to incur the adverse personal tax consequences under
Section 409A. If the provision of any non-cash benefits under this Agreement in
connection with Employee’s termination of employment is not permitted under the
Company’s plans or would subject the Company to penalties or additional costs,
the Company may elect to instead provide Employee with an economically
equivalent cash payment; and
(b)    It is intended that (i) each installment of any amounts or benefits
payable under this Agreement in connection with Employee’s termination of
employment be regarded as a separate “payment” for purposes of Treasury
Regulations Section 1.409A-2(b)(2)(i) (and each such installment is hereby
designated as separate for such purpose); (ii) all payments of any such amounts
or benefits satisfy, to the greatest extent possible, the exemption from the
application of Section 409A provided under Treasury Regulations Sections
1.409A-1(b)(4) as payable in connection with an “involuntary separation from
service” within the meaning of Treasury Regulations Section 1.409A-1(d)(1); and
(iii) any such amounts or benefits consisting of premiums payable under COBRA
also satisfy, to the greatest extent possible, the exemption from the
application of Section 409A provided under Treasury Regulations Section
1.409A-1(b)(9)(v). However, if any such amounts or benefits constitute “deferred
compensation” under Section 409A and Employee is a “specified employee” of the
Company, as such term is defined in Section 409A(a)(2)(B)(i), then, solely to
the extent necessary to avoid the imposition of the adverse personal tax
consequences under Section 409A, the timing of such benefit payments shall be
delayed as follows, provided that the Release has become effective in accordance
with its terms: on the earlier to occur of (a) the date that is six (6) months
and one (1) day after Employee’s Separation from Service and (b) the date of
Employee’s death (such applicable date, the “Delayed Initial Payment Date”), the
Company shall (1) pay Employee a lump sum amount equal to the sum of the benefit
payments that Employee would otherwise have received through the Delayed Initial
Payment Date if the commencement of the payment of the benefits had not been
delayed pursuant to this Section 3.9(b), and (2) commence paying the balance, if
any, of the benefits in accordance with the applicable payment schedule.
3.10    Definitions. For purposes of this Agreement, the following definitions
shall apply:
(a)    Disability. The term “Disability” shall mean a physical or mental
disability that renders Employee unable to perform one or more of the essential
functions of Employee’s job, as determined by two (2) licensed physicians
selected jointly by the Board and Employee, for a period of 180 days during any
365-day period.
(b)    Cause. For purposes of this Agreement, “Cause” shall mean: (1) Employee’s
conviction of any felony involving moral turpitude, fraud, or dishonesty;
(2) Employee’s persistent, willful, and continual failure to substantially
perform Employee’s material job duties under this Agreement (other than a
failure resulting from Employee’s Disability);


12

--------------------------------------------------------------------------------





(3) Employee’s material and willful breach of any material statutory or
fiduciary duty to the Company; or (4) Employee’s material and willful breach of
this Agreement or the Proprietary Information Agreement.  In order to terminate
this Agreement for Cause under subparts (2) through (4) in the preceding
sentence, the Company must provide specific, detailed written notice to Employee
of the occurrence of one or more of the foregoing circumstances within ninety
(90) days following the initial occurrence of the circumstance, and if cured by
Employee within thirty (30) days following receipt of notice, such event shall
not provide Cause for termination by the Company; provided, however, that if the
circumstance is part of an ongoing series of actions or behaviors that the
Company considers to be Cause, the Company shall be entitled to provide such
written notice to Employee within ninety (90) days following any occurrence of
such action or behavior.  For purposes of this provision: (i) no act or failure
to act, on the part of the Employee, shall be considered “willful” unless it is
done, or omitted to be done, by the Employee in bad faith or without reasonable
belief that the Employee’s action or omission was in the best interests of the
Company; and (ii) no breach shall be considered “material” unless it has caused
or is likely to cause material harm to the Company.
(c)    Good Reason. For purposes of this Agreement, “Good Reason” shall mean,
without Employee’s express written consent, the occurrence of any of the
following circumstances: (1) a material diminution in Employee’s duties from
those in effect immediately prior, or a materially adverse alteration in the
nature or status of Employee’s responsibilities from those in effect immediately
prior to such change; (2) a material reduction by the Company in Employee’s
annual base salary as in effect on the date hereof or as the same may be
increased from time to time (provided, however, that a reduction in base salary
imposed in connection with an across-the-board reduction of base salaries of all
executive officers of the Company and not in connection with or following a
Change in Control shall not provide grounds for Good Reason); (3) the relocation
of Employee’s offices to a location outside the San Francisco Bay Area, or
requiring Employee to travel on Company business to an extent materially greater
than Employee’s previous business travel obligations; (4) the failure by the
Company to pay Employee any material portion of Employee’s current compensation
except pursuant to an across-the-board compensation deferral similarly affecting
all the employees of the Company (and all the employees of any entity whose
actions resulted in a Change in Control, if such compensation deferral occurs
after a Change in Control), or to pay Employee any material portion of an
installment of deferred compensation under any deferred compensation program of
the Company, in each case within seven (7) days of the date such compensation is
due; (5) the failure by the Company to continue in effect any compensation plan
in which Employee participates that is material to Employee’s total
compensation, unless an equitable arrangement (embodied in an ongoing substitute
or alternative plan) has been made with respect to such plan, or the failure by
the Company to continue Employee’s participation therein (or in such substitute
or alternative plan) on a basis not materially less favorable, both in terms of
the amount of benefits provided and the level of participation relative to other
participants, as existed previously; (6) a material reduction in the benefits
provided to Employee under any of the Company’s directors and officers liability
insurance, life insurance, medical, health and accident, or disability plans in
which Employee was participating previously (provided, however, that a
modification of any such benefits that impacts all executive officers of the
Company in the same or a substantially similar manner as Employee and that was
not made in connection with or following a Change in Control, shall not provide
grounds for Good Reason), or the failure by the Company to provide


13

--------------------------------------------------------------------------------





Employee with substantially the same number of paid vacation days to which
Employee is entitled in accordance with the Company’s normal vacation policy in
effect at such time; or (7) the failure of the Company to obtain a satisfactory
agreement from any successor to assume and agree to perform this Agreement. In
order to terminate this Agreement for Good Reason, Employee must provide written
notice to the Company of the occurrence of one or more of the foregoing
circumstances within ninety (90) days following the initial occurrence of the
circumstance; provided, however, that the Company shall not be required to
provide any benefits under Section 3.4 or 3.7 if it is able to remedy and does
remedy such circumstance within a period of thirty (30) days following such
notice.
(d)    Change in Control. A “Change in Control” shall be deemed to have occurred
if:
(i)    any Person (as such term is used in section 3(a)(9) of the Securities
Exchange Act of 1934, as amended from time to time (the “Exchange Act”), as
modified and used in Sections 13(d) and 14(d) thereof, except that such term
shall not include (A) the Company or any of its subsidiaries, (B) a trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or any of its affiliates, (C) an underwriter temporarily holding securities
pursuant to an offering of such securities, or (D) a Company owned, directly or
indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company) becomes the Beneficial
Owner (as such term is defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company (not including in the securities
beneficially owned by such Person any securities acquired directly from the
Company or its affiliates other than in connection with the acquisition by the
Company or its affiliates of a business) representing twenty-five percent (25%)
or more of the combined voting power of the Company’s then outstanding
securities; or
(ii)    the following individuals cease for any reason to constitute a majority
of the number of directors then serving: individuals who, on the date hereof,
constitute the Board and any new director (other than a director whose initial
assumption of office is in connection with an actual or threatened election
contest, including, but not limited to, a consent solicitation, relating to the
election of directors of the Company) whose appointment or election by the Board
or nomination for election by the Company’s stockholders was approved or
recommended by a vote of at least two-thirds (2/3) of the directors then still
in office who either were directors on the date hereof or whose appointment,
election, or nomination for election was previously so approved or recommended;
or
(iii)    there is consummated a merger or consolidation of the Company with any
other Company, other than (A) a merger or consolidation that would result in the
voting securities of the Company outstanding immediately prior to such merger or
consolidation continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity or any parent
thereof), in combination with the ownership of any trustee or other fiduciary
holding securities under an employee benefit plan of the Company or any
subsidiary of the Company, at least seventy-five percent (75%) of the combined
voting power of the securities of the Company or such surviving entity or any
parent thereof outstanding immediately after such


14

--------------------------------------------------------------------------------





merger or consolidation; or (B) a merger or consolidation effected to implement
a recapitalization of the Company (or similar transaction) in which no Person is
or becomes the Beneficial Owner, directly or indirectly, of securities of the
Company (not including in the securities beneficially owned by such Person any
securities acquired directly from the Company or its affiliates other than in
connection with the acquisition by the Company or its affiliates of a business)
representing twenty-five percent (25%) or more of the combined voting power of
the Company’s then outstanding securities; or
(iv)    the stockholders of the Company approve a plan of complete liquidation
or dissolution of the Company, or there is consummated an agreement for the sale
or disposition by the Company of all or substantially all of the Company’s
assets, other than a sale or disposition by the Company of all or substantially
all of the Company’s assets to an entity, at least seventy-five percent (75%) of
the combined voting power of the voting securities of which are owned by
stockholders of the Company in substantially the same proportions as their
ownership of the Company immediately prior to such sale.
3.11    No Offset. Employee shall not be required to mitigate damages under this
Agreement by seeking other comparable employment or otherwise, nor shall
Employee’s entitlement to any severance benefit hereunder be offset by any
earned income Employee may receive from employment or consulting with a third
party after Employee’s employment with the Company.
SECTION 4.
PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT.

Employee shall be required to continue compliance with Employee’s obligations
under the Employee Proprietary Information and Inventions Agreement with the
Company that Employee previously executed (the “Proprietary Information
Agreement”), a copy of which is attached as Exhibit D.
SECTION 5.
COMPANY POLICIES.

Employee shall be required to continue compliance with the Company’s employee
policies and procedures established by the Company from time to time.
SECTION 6.
ASSIGNABILITY.

This Agreement is binding upon, and inures to the benefit of, the parties and
their respective heirs, executors, administrators, personal representatives,
successors, and assigns. The Company may assign its rights or delegate its
duties under this Agreement at any time and from time to time. However, the
parties acknowledge that the availability of Employee to perform services and
the covenants provided by Employee hereunder are personal to Employee and have
been a material consideration for the Company to enter into this Agreement.
Accordingly, Employee may not assign any of Employee’s rights or delegate any of
Employee’s duties under this Agreement, either voluntarily or by operation of
law, without the prior written consent of the Company, which may be given or
withheld by the Company in its sole and absolute discretion.


15

--------------------------------------------------------------------------------





SECTION 7.
NOTICES.

All notices and other communications under this Agreement shall be in writing
and shall be given by facsimile, first class mail (certified or registered with
return receipt requested), or Federal Express overnight delivery, and shall be
deemed to have been duly given three days after mailing or twenty-four (24)
hours after transmission of a facsimile or Federal Express overnight delivery
(if the receipt of the facsimile or Federal Express overnight delivery is
confirmed) to the respective persons named below:
If to the Company:    Alexandria Real Estate Equities, Inc.
385 E. Colorado Boulevard, Suite 299
Pasadena, CA  91101
Telephone:  (626) 578-0777
If to Employee:    Stephen A. Richardson
            c/o Alexandria Real Estate Equities, Inc.
            1700 Owens Street, Suite 590
            San Francisco, CA 94158
Any Party may change such Party’s address for notices by notice duly given
pursuant hereto.
SECTION 8.
ARBITRATION.

To ensure the timely and economical resolution of disputes that may arise in
connection with Employee’s employment with the Company, Employee and the Company
agree that any and all disputes, claims, or causes of action arising from or
relating to the enforcement, breach, performance, negotiation, execution, or
interpretation of this Agreement, Employee’s employment, or the termination of
Employee’s employment, including, but not limited to, statutory claims, shall be
resolved to the fullest extent permitted by law by final, binding and
confidential arbitration, by a single arbitrator, in Los Angeles, California,
conducted by JAMS, Inc. (“JAMS”) under the then applicable JAMS rules. By
agreeing to this arbitration procedure, both Employee and the Company waive the
right to resolve any such dispute through a trial by jury or judge or
administrative proceeding. The Company acknowledges that Employee will have the
right to be represented by legal counsel at any arbitration proceeding. The
arbitrator shall: (a) have the authority to compel adequate discovery for the
resolution of the dispute and to award such relief as would otherwise be
permitted by law; and (b) issue a written arbitration decision, to include the
arbitrator’s essential findings and conclusions and a statement of the award.
The arbitrator shall be authorized to award any or all remedies that Employee or
the Company would be entitled to seek in a court of law. The Company shall pay
all JAMS’ arbitration fees in excess of the amount of court fees that would be
required of Employee if the dispute were decided in a court of law. Nothing in
this Agreement is intended to prevent either Employee or the Company from
obtaining injunctive relief in court to prevent irreparable harm pending the
conclusion of any such arbitration. Any awards or orders in such arbitrations
may be entered and enforced as judgments in the federal and state courts of any
competent jurisdiction.


16

--------------------------------------------------------------------------------





SECTION 9.
MISCELLANEOUS.

9.1    Entire Agreement. This Agreement, including its exhibits, contains the
full, complete, and exclusive embodiment of the entire agreement of the parties
with regard to the subject matter hereof and supersedes all other
communications, representations, or agreements, oral or written, including, but
not limited to, the Fourth Amended Agreement, and all negotiations and
communications between the parties relating to this Agreement. Employee has not
entered into this Agreement in reliance on any representations, written or oral,
other than those contained herein. Any ambiguity in this document shall not be
construed against either party as the drafter.
9.2    Amendment. This Agreement may not be amended or modified except by an
instrument in writing duly executed by Employee and the Board.
9.3    Applicable Law; Choice of Forum. This Agreement has been made and
executed under, and will be construed and interpreted in accordance with, the
laws of the State of California, without regard to conflict of laws principles.
9.4    Provisions Severable. If any provision of this Agreement is held to be
invalid, illegal, or unenforceable, in whole or in part, such invalidity,
illegality, or unenforceability shall not affect the other provisions of this
Agreement; and this Agreement shall be construed as if such invalid, illegal, or
unenforceable provision had never been contained herein except to the extent
that such provision may be construed and modified so as to render it valid,
lawful, and enforceable in a manner consistent with the intent of the parties to
the extent compatible with the applicable law as it shall then appear.
9.5    Non-Waiver of Rights and Breaches. Any waiver by a party of any breach of
any provision of this Agreement shall be in writing and will not be deemed to be
a waiver of any subsequent breach of that provision, or of any breach of any
other provision of this Agreement. No failure or delay in exercising any right,
power, or privilege granted to a party under any provision of this Agreement
will be deemed a waiver of that or any other right, power, or privilege. No
single or partial exercise of any right, power, or privilege granted to a party
under any provision of this Agreement will preclude any other or further
exercise of that or any other right, power, or privilege.
9.6    Headings. The headings of the Sections and Paragraphs of this Agreement
are inserted for ease of reference only, and will have no effect in the
construction or interpretation of this Agreement.
9.7    Counterparts. This Agreement and any amendment or supplement to this
Agreement may be executed in two or more counterparts, each of which will
constitute an original but all of which will together constitute a single
instrument. Transmission by facsimile or .pdf of an executed counterpart
signature page hereof by a party hereto shall constitute due execution and
delivery of this Agreement by such party.
9.8    Indemnification. In addition to any rights to indemnification to which
Employee may be entitled under the Company’s Charter and By-Laws, the Company
shall indemnify Employee at all times during and after Employee’s employment to
the maximum extent permitted


17

--------------------------------------------------------------------------------





under Section 2-418 of the General Corporation Law of the State of Maryland, or
any successor provision thereof and any other applicable state law, and shall
pay Employee’s expenses in defending any civil or criminal action, suit, or
proceeding in advance of the final disposition of such action, suit, or
proceeding, to the maximum extent permitted under such applicable state laws.
IN WITNESS WHEREOF, the parties hereto have caused this Fifth Amended and
Restated Executive Employment Agreement to be duly executed on the dates
identified below, effective as of the Effective Date stated above herein.
ALEXANDRIA REAL ESTATE EQUITIES, INC.     STEPHEN A. RICHARDSON




By:
/s/ Joel S. Marcus
 
 
/s/ Stephen A. Richardson
 
Joel S. Marcus
 
 
 
 
Chief Executive Officer
 
 
 
 
 
 
 
 
Date:
March 20, 2018
 
Date:
March 15, 2018
 
 
 
 
 





18

--------------------------------------------------------------------------------






EXHIBIT A
CASH BONUS
1.Cash Bonus.
With respect to each fiscal year of the Company during the Term, Employee shall
be eligible to receive a Cash Bonus, 60% of which shall be payable based upon
the achievement of certain corporate performance criteria (“Corporate
Performance Criteria”), and 40% of which shall be payable based upon the
achievement of certain individual performance criteria (“Individual Performance
Criteria”). The Cash Bonus payable, if any, shall have a threshold amount equal
to 75% of Base Salary, a target amount equal to 150% of Base Salary and a
maximum amount equal to 225% of Base Salary. The Cash Bonus payable, if any, for
any fiscal year shall be payable only following written certification by the
Compensation Committee of the requisite corporate performance in two
installments, with 50% payable on April 1 and the remaining 50% payable on July
1 of the year immediately following the fiscal year to which such Cash Bonus
relates. The Corporate Performance Criteria and Individual Performance Criteria
shall be reasonably determined by the Compensation Committee in good faith
following consultation with Employee, and shall be consistent with this Exhibit
A and the other terms of the Agreement.


2.    Corporate Performance Criteria Generally.
The specific Corporate Performance Criteria to be achieved (i) with respect to
2018 are set forth in Section 3 of this Exhibit A, and (ii) with respect to any
fiscal year of the Company during the Term after 2018, shall be the same as the
fiscal 2018 criteria; provided, however, that the goals and metrics of Exhibit A
may be modified for fiscal years after 2018 to conform to new business
circumstances, all as determined reasonably and in good faith by the
Compensation Committee in consultation with Employee.


3.    Corporate Performance Criteria for 2018: Goal Categories, Weighting and
Financial Metrics.
With respect to 60% of the Cash Bonus, annual Corporate Performance Criteria are
to be established each year within the following categories and weightings:
50% balance sheet management goals
50% profitability and NAV related goals


The respective weighting allocable to each of the Corporate Performance Criteria
utilized for determining such 60% of the Cash Bonus for fiscal 2018 shall be as
follows, with specific quantitative criteria and ranges of numerical metrics to
be determined by the Compensation Committee for each of the threshold, target,
and maximum amounts described in Section 1 of this Exhibit A (and the extent to
which the numerical metrics determined by the Compensation Committee are
satisfied with respect to the Corporate Criteria shall be determined by linear
interpolation within such applicable ranges):


    19

--------------------------------------------------------------------------------





Balance Sheet Goals
Weighting
Liquidity
25%
Net debt to adjusted EBITDA (the lower of 4Q18 annualized or trailing 12 mos.)
25%
Fixed charge coverage ratio (the greater of 4Q18 annualized or trailing 12 mos.)
25%
Appropriate balance of capital options (pricing, tenure, mix of capital
structure, long-term capital alternatives, maturity profile)
25%



Profitability and NAV Related Goals
Weighting
Percentage of Annual Rental Revenue from investment grade or large cap (public
or private) tenants
20%
Net operating income growth
20%
Same property NOI growth:
          GAAP basis
          Cash basis
20% Total
10%
10%


Amount of RSF leased
20%
Adjusted EBITDA margin
20%





4.    Individual Performance Criteria.
The specific Individual Performance Criteria to be achieved shall be determined
by the Compensation Committee with respect to 2018 not later than 90 days after
the execution of the Agreement, and with respect to any fiscal year of the
Company during the Term after 2018 not later than 90 days after the beginning of
the fiscal year. The Individual Performance Criteria shall relate to some or all
of the following: (i) providing key leadership in the continued pursuit of the
Company’s strategy to ensure that shareholder value is maximized over the
long-term, particularly with respect to (A) raising capital and further
strengthening the Company’s long-term capital structure; (B) supporting the
Company’s selective development strategy focused on high quality properties that
are well-positioned within the Company’s identified core markets, have high
quality tenants in place and offer attractive yields; (C) rental rates upon
renewal or re-leasing of space being consistent with prevailing market rates;
and (D) driving the cost effective completion of the Company’s development and
redevelopment properties; (ii) fostering effective communication with the
Executive Chairman and Board of Directors on matters of tactical and strategic
importance, including risk management matters; (iii) actively communicating on a
regular basis with investors and analysts, and (iv) effectively managing the
career development of high potential employees.




20

--------------------------------------------------------------------------------





5.    Definitions.
If, at any time, there is any change in (i) GAAP or (ii) any other definition,
convention or calculation that would affect amounts to be paid pursuant to the
terms of this Exhibit A, then such changed definition, convention or calculation
shall not apply to either party’s performance of the Agreement unless both
parties hereto consent in writing to the application of such changed definition,
convention or calculation, and pending such written consent, the parties hereto
shall endeavor to preserve the intent of the parties at the time of the
execution of the Agreement with regard to all calculations pursuant to this
Exhibit A. The Corporate Performance Criteria set forth in Section 3 of this
Exhibit A, as applicable, may be adjusted by the Compensation Committee to
reflect (and, as applicable, shall be adjusted to exclude) the impact of
discontinued operations and real estate dispositions. Additionally, calculations
of the Corporate Performance Criteria set forth in Section 3 of this Exhibit A
shall exclude changes in earnings related fluctuations in unrealized fair market
value of financial instruments that were classified in other comprehensive
income prior to 2018.






21

--------------------------------------------------------------------------------






EXHIBIT B
CERTAIN PERFORMANCE-BASED STOCK
1.    Performance-Based Stock.
In accordance with and subject to Section 2.3(a) of the Agreement, with respect
to each fiscal year of the Company during the Term which ends prior to the
fiscal year during which this Agreement is terminated (as set forth in Section
3.1 of the Agreement), Employee shall be eligible to receive and vest in an LTI
Grant. 50% of the number of shares subject to the LTI Grant is referred to in
the Agreement and in this Exhibit B as the Target Performance-Based Stock, and
such number of shares, increased by 56.4%, is referred to in the Agreement and
in this Exhibit B as the Maximum Performance-Based Stock. The Maximum
Performance-Based Stock shall vest based on the achievement of performance
criteria specified in this Exhibit B. For the avoidance of doubt, performance
criteria shall not be based on or relate to Employee’s individual performance,
and, in accordance with the terms of Sections 2 and 3.1 of this Exhibit B, the
entirety of the Maximum Performance-Based Stock with respect to any LTI Grant
may fail to vest and be forfeited.


2.    Vesting of Maximum Performance-Based Stock. For each LTI Grant, the
respective Maximum Performance-Based Stock shall vest (i) if Employee satisfies
any service requirements specified in Section 2.3(a) of the Agreement and (ii)
to the extent the requirements of Section 3 of this Exhibit B are satisfied,
after adjustment as set forth in Section 4 of this Exhibit B.
3.    FFO/Share Growth Requirements.
3.1.    The LTI Grant to be made with respect to the 2018 fiscal year of the
Company will be made according to the following criteria.
(a)    Minimum FFO/share growth: the requirements of this Section 3 are not
satisfied if the Company achieves a cumulative three-year growth rate in
FFO/share of less than a percentage level to be determined by the Compensation
Committee;
(b)    Threshold FFO/share growth: the requirements of this Section 3 are met
with respect to 50% of the number of shares of Target Performance-Based Stock if
the Company achieves a cumulative three-year growth in FFO/share of a percentage
level to be determined by the Compensation Committee;
(c)    Intermediate FFO/share growth: the requirements of this Section 3 are met
with respect to 75% of the number of shares of Target Performance-Based Stock if
the Company achieves a cumulative three-year growth in FFO/share of a percentage
level to be determined by the Compensation Committee; and
(d)    Target FFO/share growth: the requirements of this Section 3 are met with
respect to 100% of the number of shares of Target Performance-Based Stock if the
Company achieves a cumulative three-year growth rate in FFO/share of a
percentage level to be determined by the Compensation Committee.


22

--------------------------------------------------------------------------------





(e)    Maximum FFO/share growth: the requirements of this Section 3 are met with
respect to 150% of the number of shares of Target Performance-Based Stock if the
Company achieves a cumulative three-year growth in FFO/share equal to or in
excess of a percentage level to be determined by the Compensation Committee.
3.2.    Interpolation. If, for the LTI Grant made with respect to the 2018
fiscal year of the Company, the Company achieves a cumulative three-year growth
rate in FFO/share within certain quantitative ranges to be determined by the
Compensation Committee, then the extent to which the requirements of this
Section 3 are satisfied with respect to the number of shares of Target
Performance-Based Stock shall be determined by linear interpolation within such
applicable ranges.
3.3.    Calculation of FFO/Share. For purposes of this Exhibit B, FFO will be
computed as net income (computed in accordance with GAAP), excluding gains
(losses) from sales of depreciable real estate and land parcels and impairments
of depreciable real estate (excluding land parcels), plus real estate related
depreciation and amortization, and after adjustments for unconsolidated
partnerships and joint ventures, and then further adjusted to add back non-cash
charges, changes in earnings related to fluctuations in the unrealized fair
market value of financial instruments that were classified in other
comprehensive income prior to 2018, impairments of land parcels, deal costs,
unusual or non-recurring costs, and the amount of such items that is allocable
to unvested restricted stock awards, and also, other than as determined by the
Compensation Committee, excluding the effects of certain real estate asset
dispositions. The shares used for the calculation of FFO/share growth with
respect to each LTI Grant will be the same as the weighted average shares used
by the Company in its calculation of FFO/share in the Company’s public
disclosures, as adjusted from time to time, for the relevant three-year
performance period. Growth in FFO/share will be calculated to one decimal point
(e.g., 99.0%), over the three-year period that starts with January 1 of the year
following the year to which the LTI Grant relates and ends on December 31 of the
third year following the year to which the LTI Grant relates.
3.4.    LTI Grants with Respect to Fiscal Years after 2018. With respect to
fiscal years of the Company after 2018, the FFO/share growth requirements for
LTI Grants, points of interpolation, and method of calculation of FFO per share
(in Sections 3.1, 3.2 and 3.3 of this Exhibit B) will be the same as those for
fiscal year 2018; provided, however, that such FFO/share growth requirements may
be modified to conform to new business circumstances, utilizing the same method
of analyzing the Company’s historical performance as used with respect to the
Company’s 2018 fiscal year, all as determined reasonably and in good faith by
the Compensation Committee in consultation with Employee.
4.    TSR Provisions.
4.1.    Performance Below or at Target. For each LTI Grant, the number of shares
of Maximum Performance-Based Stock in which Employee shall vest (if he is
otherwise entitled thereto under Section 3 of this Exhibit B) shall be:
(a)    Minimum TSR: 50% of the number of shares of Target Performance-Based
Stock with respect to which the requirements of Section 3 of this Exhibit B have
been satisfied, if


23

--------------------------------------------------------------------------------





the Company’s TSR is at or below the 25th percentile of the companies in the
FTSE NAREIT Equity Office Index (the “Index”), when ranked by TSR for the
applicable three-year period;
(b)    Target TSR: 100% of the number of shares of Target Performance-Based
Stock with respect to which the requirements of Section 3 of this Exhibit B has
been satisfied, if the Company’s TSR is at or above the median of the companies
in the Index for the applicable three-year period.
(c)    Maximum TSR: 150% of the number of shares of Target Performance-Based
Stock with respect to which the requirements of Section 3 of this Exhibit B have
been satisfied, if the Company’s achieves TSR at or exceeding the 75th
percentile of the companies in the Index, for the applicable three-year period.
4.2.    Interpolation. If, for the year relating to any LTI Grant, the Company
achieves TSR between the 25th and 50th percentiles, or between the 50th and 75th
percentiles, then the extent to which the requirements of this Section 4 are
satisfied with respect to the number of shares of Target Performance-Based Stock
specified in Section 3 of this Exhibit B shall be determined by linear
interpolation within such applicable range. By way of example, if the TSR over
the applicable fiscal year of the Company was at the 55th percentile of the
companies in the Index, then the percentage of shares of Target
Performance-Based Stock that is eligible to vest pursuant to Section 3 of this
Exhibit B shall be increased by 10% (and consequently, 110% of the shares of
Target Performance-Based Stock that have met the requirements of Section 3 will
meet the requirements of this Section 4), calculated as follows: N = 100 +
(55-50)/(75-50) x (150 – 100) = 110%.
5.    Maximum Share Limitation. Notwithstanding anything in this Exhibit B or
the Agreement to the contrary, the Maximum Performance-Based Stock in which
Employee may vest with respect to any fiscal year of the Company shall not
exceed 156.4% of the number of shares of Target Performance-Based Stock with
respect to such fiscal year.
6.    Definitions. If, at any time, there is any change in (i) GAAP or (ii) any
other definition, convention or calculation that would affect amounts to be paid
pursuant to the terms of this Exhibit B, then such changed definition,
convention or calculation shall not apply to either party’s performance of the
Agreement unless both parties hereto consent in writing to the application of
such changed definition, convention or calculation, and pending such written
consent, the parties hereto shall endeavor to preserve the intent of the parties
at the time of the execution of the Agreement with regard to all calculations
pursuant to this Exhibit B.




24

--------------------------------------------------------------------------------






EXHIBIT C


SEPARATION DATE RELEASE


(To be signed on or within 21 days after the Separation Date)
In exchange for the accelerated vesting of equity, severance benefits, and/or
other consideration to be provided to me by Alexandria Real Estate Equities,
Inc. (the “Company”), and as required by the Fifth Amended and Restated
Executive Employment Agreement between the Company and me effective as of April
23, 2018 (the “Agreement”), I hereby provide the following Separation Date
Release (the “Release”).
I hereby generally and completely release the Company and its parent and
subsidiary entities, and its and their respective directors, officers,
employees, shareholders, partners, agents, attorneys, predecessors, successors,
insurers, affiliates, and assigns (collectively, the “Released Parties”), of and
from any and all claims, liabilities, and obligations, both known and unknown,
arising out of or in any way related to events, acts, conduct, or omissions
occurring at any time prior to or at the time that I sign this Release
(collectively, the “Released Claims”). The Released Claims include, but are not
limited to: (1) all claims arising out of or in any way related to my employment
with the Company or the termination of that employment; (2) all claims related
to my compensation or benefits from the Company, including salary, bonuses,
commissions, vacation pay, expense reimbursements, severance pay, fringe
benefits, stock, stock options, or any other ownership or equity interests in
the Company; (3) all claims for breach of contract, wrongful termination, and
breach of the implied covenant of good faith and fair dealing (including, but
not limited to, any claims based on or arising from the Agreement); (4) all tort
claims, including claims for fraud, defamation, emotional distress, and
discharge in violation of public policy; and (5) all federal, state, and local
statutory claims, including claims for discrimination, harassment, retaliation,
attorneys’ fees, or other claims arising under the federal Civil Rights Act of
1964 (as amended), the federal Americans with Disabilities Act of 1990, the
federal Age Discrimination in Employment Act (as amended) (“ADEA”), the federal
Family and Medical Leave Act, the California Family Rights Act, the California
Labor Code (as amended), and the California Fair Employment and Housing Act (as
amended). Notwithstanding the foregoing, the following are not included in the
Released Claims (the “Excluded Claims”): (1) any rights or claims for
indemnification I may have pursuant to any written indemnification agreement
with the Company to which I am a party, the charter, bylaws, or operating
agreements of the Company, applicable law, or applicable directors and officers
liability insurance; and (2) any rights which are not waivable as a matter of
law. In addition, nothing in this Release prevents me from filing, cooperating
with, or participating in any proceeding before the Equal Employment Opportunity
Commission, the Department of Labor, the California Department of Fair
Employment and Housing, or any other government agency, except that I
acknowledge and agree that I am hereby waiving my right to any monetary benefits
in connection with any such claim, charge, or proceeding. I represent that I
have no lawsuits, claims, or actions pending in my name, or on behalf of any
other person or entity, against any of the Released Parties.
I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA, and that the consideration given for the
waiver and release in the preceding


25

--------------------------------------------------------------------------------





paragraph is in addition to anything of value to which I am already entitled. I
further acknowledge that I have been advised by this writing that: (1) my waiver
and release do not apply to any rights or claims that may arise after the date I
sign this Release; (2) I should consult with an attorney prior to signing this
Release (although I may choose voluntarily not to do so); (3) I have twenty-one
(21) days to consider this Release (although I may choose voluntarily to sign it
earlier); (4) I have seven (7) days following the date I sign this Release to
revoke it by providing written notice of revocation to the Company’s Executive
Chairman; and (5) this Release will not be effective until the date upon which
the revocation period has expired, which will be the eighth calendar day after
the date I sign it if I do not revoke it (the “Effective Date”).
I UNDERSTAND THAT THIS AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND UNKNOWN
CLAIMS. I acknowledge that I have read and understand Section 1542 of the
California Civil Code, which reads as follows: “A general release does not
extend to claims which the creditor does not know or suspect to exist in his or
her favor at the time of executing the release, which if known by him or her
must have materially affected his or her settlement with the debtor.” I hereby
expressly waive and relinquish all rights and benefits under that section and
any law or legal principle of similar effect in any jurisdiction with respect to
my release of claims herein, including, but not limited to, the release of
unknown and unsuspected claims.
I hereby represent that I have been paid all compensation owed, and for all
hours worked, I have received all the leave and leave benefits and protections
for which I am eligible, pursuant to the federal Family and Medical Leave Act,
the California Family Rights Act, any Company policy, or applicable law, and I
have not suffered any on-the-job injury or illness for which I have not already
filed a workers’ compensation claim.
I further agree: (1) not to disparage the Company, or any of the other Released
Parties, in any manner likely to be harmful to its or their business, business
reputation, or personal reputation (although I may respond accurately and fully
to any question, inquiry, or request for information as required by legal
process); (2) not to voluntarily (except in response to legal compulsion) assist
any third party in bringing or pursuing any proposed or pending litigation,
arbitration, administrative claim, or other formal proceeding against the
Company, its parent, or subsidiary entities, affiliates, officers, directors,
employees, or agents; and (3) to cooperate fully with the Company, by
voluntarily (without legal compulsion) providing accurate and complete
information, in connection with the Company’s actual or contemplated defense,
prosecution, or investigation of any claims or demands by or against third
parties, or other matters, arising from events, acts, or failures to act that
occurred during the period of my employment by the Company.
By:
 
 
Stephen A. Richardson
 
 
Date:
 
 
 



26

--------------------------------------------------------------------------------






EXHIBIT D


EMPLOYEE PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT








27